Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered July 25, 2001, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 472 to 9 years, unanimously affirmed.
The record establishes that defendant knowingly, intelligently and voluntarily pleaded guilty and waived her right to appeal. Since nothing in defendant’s plea allocution cast doubt on the voluntariness of her plea (see People v Toxey, 86 NY2d 725 [1995]), and since defendant made no motion to withdraw the plea, the court was under no obligation to conduct a sua sponte inquiry into defendant’s denial of guilt at sentencing (see People v Parra, 262 AD2d 170 [1999], lv denied 93 NY2d 1024 [1999]). Concur—Buckley, EJ., Sullivan, Williams and Gonzalez, JJ.